Citation Nr: 0330442	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  96-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

4.  Entitlement to service connection for a chronic ear 
infection claimed as chronic otitis media.

5.  Entitlement to service connection for a left foot 
disability.

6.  Entitlement to service connection for a disability of the 
lumbar spine to include arthritis.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to service connection for PTSD.

9.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active military duty from June 1973 to 
September 1973, from June 1976 to July 1976, and from 
February 1977 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and January 1999 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In July 1999, the Board 
remanded the case to the RO for further evidentiary 
development.  In a September 2002 decision, the Board 
reopened the veteran's claims seeking entitlement to service 
connection for hypertension, a left ankle disability and a 
psychiatric disorder other than PTSD.  These issues, in 
addition to the issues on the title page, will be addressed 
in the Remand below.  


REMAND

On August 29, 2002, the Board ordered further development in 
your case.  Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, further appellate consideration will be deferred 
and this matter is REMANDED to the RO for the following:  

		
1.  Prepare a letter asking the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR with 
a description of the alleged stressors 
identified by the veteran and with copies 
of any personnel records obtained showing 
service dates, duties, and units of 
assignment.  

2.  Following completion of the above, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by an ears, 
nose, and throat specialist to determine 
the nature, extent, and etiology of any 
chronic left ear infection, such as 
chronic otitis media of the left ear, 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent left ear pathology found on 
examination should be noted in the report 
of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
chronic left ear infection, such as 
chronic otitis media of the left ear, is 
in any way related to the veteran's 
active service, including the documented 
episodes of in-service treatment for 
otitis media, serous otitis, and otitis 
externa of his left ear.

3.  Following completion of the above, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA cardiovascular examination 
to determine the nature, extent, and 
etiology of any hypertension that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent hypertensive pathology 
found on examination should be noted in 
the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
hypertension is in any way related to the 
veteran's active service, including the 
documented in-service episodes of 
elevated blood pressure readings.  

4.  Following completion of the above, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any psychiatric disorder that 
he may have.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder is in any way 
related to the veteran's active service, 
including the documented June 1980 
referral to the mental health clinic for 
a situational reaction, March 1985 
findings of "lightness" probably 
secondary to stress, June 1989 complaints 
of nervous trouble, and March 1990 
request for a referral due to stress 
(including the assessment of an 
adjustment disorder with a depressed mood 
at that time).  

5.  Following completion of the above 
development, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any left ankle 
disability, left foot disability, right 
shoulder disability, and lumbar spine 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent left ankle, left foot, 
right shoulder, and lumbar spine 
pathology found on examination should be 
noted in the report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any diagnosed 
left ankle disability is in any way 
related to the veteran's active service, 
including the documented episodes of 
in-service treatment for tendinitis of 
the left ankle and retrocalcaneal 
bursitis of this joint.  Also, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any diagnosed left foot disability 
is in any way related to the veteran's 
active service, including the documented 
episodes of in-service treatment for 
plantar fasciitis and degenerative joint 
disease of his left foot.  Further, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any diagnosed right shoulder 
disability is in any way related to the 
veteran's active service, including the 
documented episodes of in-service 
treatment for a right arm muscle strain.  
Moreover, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any diagnosed lumbar 
spine disorder is in any way related to 
the veteran's active service, including 
the documented in-service radiographic 
findings of a slight narrowing of the 
disc space at the L4-L5 level and of 
minimal anterior spurring at the L4 
level.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issues listed 
on the title page.  If any benefit sought 
on appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





